                                             Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 1 of 13



                                    1   GOODMAN LAW FIRM, APC
                                    2   Brett B. Goodman (SBN 260899)
                                        11440 W. Bernardo Ct., Suite 300
                                    3   San Diego, CA 92127
                                        858.757.7262 Direct
                                    4   858.757.7270 Facsimile
                                        brett@goodmanlawapc.com
                                    5
                                        Attorneys for Defendant
                                    6   National Credit Adjusters, LLC
                                    7
                                    8
                                    9                        UNITED STATES DISTRICT COURT
                                   10                     NORTHERN DISTRICT OF CALIFORNIA
                                   11
11440 W. Bernardo Ct., Suite 300




                                   12   LAJANEE TURNER,                               Case No.: 3:21-cv-5271
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13                                    Plaintiff,
                                                                                      DEFENDANT NATIONAL CREDIT
                                   14   v.                                            ADJUSTERS, LLC’S NOTICE OF
                                                                                      REMOVAL
                                   15
                                        NATIONAL CREDIT ADJUSTERS,
                                   16   LLC,
                                   17                       Defendants..

                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                         –1–
                                              DEFENDANT NATIONAL CREDIT ADJUSTERS, LLC’S NOTICE OF REMOVAL
                                              Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 2 of 13



                                    1          Defendant National Credit Adjusters, LLC files this Notice of Removal of this
                                    2   action from the Superior Court of the State of California for the County of San
                                    3   Francisco, Limited Jurisdiction, to the United States District Court for the Northern
                                    4   District of California, as follows:
                                    5          1.    Plaintiff Lajanee Turner instituted an action in the Superior Court of the
                                    6   State of California for the County of San Francisco, Limited Jurisdiction, on May 21,
                                    7   2021. A copy of the Complaint is attached hereto as Exhibit A.
                                    8          2.    Defendant was served on June 10, 2021. Therefore, removal is timely.
                                    9          3.    In the Complaint, Plaintiff alleges violations of the Fair Debt Collection
                                   10   Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
                                   11          4.    As such, removal is proper because this case involves a federal question
11440 W. Bernardo Ct., Suite 300




                                   12   – alleged violations of the FDCPA. Therefore, the entire suit is removable under 28
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13   U.S.C. § 1441(a).
                                   14          5.    Removal is timely pursuant to 28 U.S.C. § 1446(b) because Defendant
                                   15   has filed this Notice of Removal within 30 days of receipt of Plaintiff’s Complaint.
                                   16   Plaintiff served a copy of the Complaint upon Defendant on June 10, 2021.
                                   17          6.    Venue is proper in this district under 28 U.S.C. § 1441(a) because the
                                   18   state court where the suit has been pending is located in this district.
                                   19          7.    Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders
                                   20   and other papers filed in this action and obtained by Defendant are attached hereto and
                                   21   marked as composite Exhibit A and incorporated herein by reference.
                                   22          8.    Notice of this removal will be promptly filed with the Superior Court of
                                   23   the State of California for the County of San Francisco, Limited Jurisdiction, and be
                                   24   served on all adverse parties.
                                   25          9.    Plaintiff requested a jury trial in state court.
                                   26
                                   27
                                   28   ///

                                                                          –2–
                                               DEFENDANT NATIONAL CREDIT ADJUSTERS, LLC’S NOTICE OF REMOVAL
                                            Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 3 of 13



                                    1         WHEREFORE, Defendant National Credit Adjusters, LLC, by counsel,
                                    2   removes the subject action from the Superior Court of the State of California for the
                                    3   County of San Francisco, Limited Jurisdiction, to the United States District Court for
                                    4   the Northern District of California.
                                    5
                                    6         DATED: July 8, 2021
                                    7                                          GOODMAN LAW FIRM, APC
                                    8                                          By: /s/ Brett B. Goodman
                                    9                                          Brett B. Goodman
                                                                               Attorneys for Defendant
                                   10                                          National Credit Adjusters, LLC
                                   11
11440 W. Bernardo Ct., Suite 300




                                   12
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13
                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                         –3–
                                              DEFENDANT NATIONAL CREDIT ADJUSTERS, LLC’S NOTICE OF REMOVAL
Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 4 of 13




                 EXHIBIT A
                         Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 5 of 13
                                                                    ~ww.i.v,_, ORIGINAL                                                                SUM-100
                                          SUMMONS                          BY FA~                                           FOR COURT USE OHL Y
                                                                                                                        (SOL.O PARAUSOOELACORTEJ
                                   (CITAC/ON JUDICIAL)
NOTICE TO DEFENDANT:
(AV/SO AL DEMANDADO):                                                   JUN 10 2021
NATIO AL CREDIT ADJUSTERS, LLC

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
LAJANEE TURN ER


 NOTICE I You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Onl.ine Self-Help Center (www.courtinfo.ca.gov/selfhe/p), your county law library, or the courthouse nearest you. Ir you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages. money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to can an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for tree legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web sfte (www.fawhelpcalifomla.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a cMI case. The court's lien must be paid before the court will dismiss the case.
 JA VISOI Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
 continuaci6n.
    Tiene 30 DiAS DE CALENDARIO despues de que le entteguen esta cifaci6n y papeles lega/es para presenter una respueslB por escrito en esla
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuests por escritD Ilene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es poslble que haya un formularlo que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 blblioteca de leyes de su condado o en la corte que le quede mbs cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
 que le de un formular/o de exenci6n de pago de cuotas. Si no present a su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podra qultar su sue/do, dinero y bienes sin mas advertencia.
   Hay otros requisitos legates. Es recomendable que flame a un abogado inmedlatamente. Si no conoce a un abogado. puede ltamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es poslble que cumpla con los requisitos para. obtener servicios legates gratuitos de un
 programs de servfcios lega/es sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el silio web de Cefifomia Legal Services,
 (www.lawhelpcalifomia.org}, en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.govJ o ponlendose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por fey, la corte tiene derecho a reclamar las cuotas y los costos exenJos por fmpo119r un gravamen sobre
 cualquier recuperacf6n de $10,00() 6 m~s de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho d vll. Tiene qua
 pagar el gravamen de .la corta antes de que la cotte pueda desechar el caso.
The name and address of the court is:                                                                    CASE NUM8£R.
                                                                                                         {N,jt,»ro dal C&to} ·
(El nombre y direcci6n de la corte es):      Superior ourt of San Franci co
400 McAlli ter t.
San Francisco, CA 94102
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
 El nombre la direcci6n el m.imero de telefono de! abo ado def demandante o def demandante ue no tiene a                                  ado es :



DATE:    M>CS/09l21121                                               Clerk , by             ANGELICA                             SUNGA                  , Deputy
 (Fecha)                                                             (Secretario)                                                                        (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED; You are served
                                  1. [ ] as an individual defendant.
                                  2. c::J as the person sued under the fictitious name of (specify):


                                     3.   [X)    on behalf of (specify):   National Credit Adjusters, LLC
                                          under:   LJ     CCP 416.10 (corporation)                        D          CCP 416.60 (minor)
                                                   D      CCP 416.20 (defunct corporation)                D          CCP 416.70 (conservatee)
                                                   [X]    CCP 416.40 (association or partnership)         D          CCP 416.90 (authorized person)
                                                   D     other (specify):
                                     4.   c::J   by personal delivery on (date) :
                                                                                                                                                           Pa e 1 of 1
 Fom, Adopled for Manclato,y Use                                       SUMMONS                                                   Code ol CIVll Proceou,- §§ 41 220, 465
  Juelidal Coundl of Calilomla                                                                                                                    w_ _courtin/o.ca.gov
  SUM- 00 [Rev. July 1. 20091
                                Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 6 of 13
                                                                                                                                                                         CM- 1
      ATTORNEY OR PARTY WITHOUT ATTORNEYJName, State Bar number, and address) :
       Todd M. Friedman, Esq . SBN 216752
       Law Offices of Todd M. Friedman
       21550 W Oxnard St. #780
       Woodland Hills, CA 91367
           TELEPHONE NO.:323-306-4234               FAX NO. 866-633-0228                                                              ELECTRONICALLY
                         Plaintiff, La. anee Turner
      ATTORNEY FOR (Name) :                                                                                                               FILED
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Francisco                                                                           Superior Court of California,
         STREET ADDREss, 400 McAllister St.                                                                                           County of San Francisco
           MAILING ADDRESS:
                                                                                                                                            05/21/2021
          c1TY AND z1P coDE:     San Francisco,.,, 94102                                                                              Clerk of the Court
              BRANCH NAME:       Civic Center 1.....,ourthouse                                                                           BY: ANGELICA SUNGA
                                                                                                                                                   Deputy Clerk
       CASE NAME:
       La·anee Turner v. National Credit Ad 'usters, LLC
           CIVIL CASE COVER SHEET                                                                                    CASE NUMBER:
                                                                       Complex Case Designation                                              CGC-21-592114
     D  Unlimited        Limited        W        Counter          D    Joinder            D
><      (Amount          (Amount
                                                                                   JUDGE:

<C
LL
        demanded         demanded is
                                    less)
                                          Filed with first appearance by defendant
     ~ - - - - - _ _ _ . _ - - - ' - - - - - - - - ' - _ _ . _ DEPT:
        exceeds $25,000) $25,000 or           (Cal. Rules   of Court, rule 3.402)                                     _____
     r---=----------l_te_m_s_1-_6_b_el_o_w_m_u_st_b_e_c_o_m_,p_l_et_e_d_,(_se_e_in_s_tr:_uc_t_io_n_s_o_n..,_p_a_,.g,._e_2.,_1_
                                                                                                                                           ____.
                                                                                                                             . ---------------,
      1. Check one box below for the case type that best describes this case :
>
m
         Auto Tort
         O     Auto (22)
                                                               Contract
                                                               D     Breach of contract/warranty (06)
                                                                                                              Provisionally Complex Civil Litigation
                                                                                                              (Cal. Rules of Court, rules 3.400-3.403)
         D       Uninsured motorist (46)                       D       Rule 3.740 collections (09)            D     Antitrust/Trade regulation (03)
        Other PI/PDIWD (Personal Injury/Property               D       Other collections (09)                 D     Construction defect (10)
        Damage/Wrongful Death) Tort                            D       Insurance coverage (18)                D     Mass tort (40)
         D       Asbestos (04)                                 D       Other contract (37)                    D      Securities litigation (28)
         D       Product liability (24)                        Real Property                                  D      Environmentairroxic tort (30)
         D       Medical malpractice (45)                      D     Eminent domain/Inverse                   D     insurance coverage claims arising from the
         D       Other Pl/PD/WO (23)                                 condemnation (14)                              above listed provisionally complex case
         Non-Pl/PD/WO (Other) Tort                             D     Wrongful eviction (33)                         types (41)

         D       Business tort/unfair business practice (07)   D       Other real property (26)               Enforcement of Judgment
         D       Civil rights (08)                             Unlawful Detainer                              D     Enforcement of judgment (20)
         D        Defamation (13)                              D     Commercial (31)                          Miscellaneous Civil Complaint
         D        Fraud(16)                                    D       Residential (32)                       D     RICO(27)
         D        Intellectual property (19)                   D       Drugs(38)                              W     Other complaint (not specified above) (42)
         D       Professional negligence (25)                  Judicial Review                                Miscellaneous Civil Petition
         D       Other non-Pl/PD/WO tort (35)                  D       Asset forfeiture (05)                  D     Partnership and corporate governance (21)
         ~loyment                                              D       Petition re: arbitration award (11)
                                                                                                              D     Other petition (not specified above) (43)
         LJ      Wrongful termination (36)                     D       Writ of mandate (02)
         D       Other employment (15)                         n       Other judicial review (39)
     2. This case LJ is         LiJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
        factors requiring exceptional judicial management:
          a. D        Large number of separately represented parties                d.D        Large number of witnesses
          b. D        Extensive motion practice raising difficult or novel          e.D        Coordination with related actions pending in one or more courts
                      issues that will be time-consuming to resolve                            in other counties, states, or countries, or in a federal court
          c. D        Substantial amount of documentary evidence                   f. D        Substantial postjudgment judicial supervision

     3. Remedies sought (check all that apply): a.[Z] monetary b. [Z] nonmonetary; declaratory or injunctive relief                                          c.   [Z] punitive
     4. Number of causes of action (specify) : 2
     5. This case          D
                          is   [ZJ is not a class action suit.
     6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
     Date: May 21 , 2021
     Todd M . Friedman, Esq .
                                        (TYPE OR PRINT NAME}
                                                                                  NOTICE
                                                                                               ►             (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY}

       • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
         under the Probate Code, Family Code , or Welfare and Institutions Code) . (Cal. Rules of Court, rule 3.220.) Failure to file may result
         in sanctions.
       • File this cover sheet in addition to any cover sheet required by local court rule.
       • If this case is complex under rule 3.400 et seq . of the California Rules of Court, you must serve a copy of this cover sheet on all
         other parties to the action or proceeding .
       • Unless this is a collections case under rule 3.740 or a complex case , this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                          Ffage 1 of 2
     Fom, Adopted for Mandatory Use                             CIVIL CASE COVER SHEET                                    Cat. Rules of Court, rules 2.30, 3.220, 3.400--3.403, 3.740;
       Judicial Council of California                                                                                             Cal. Standards of Judicial Administration, std . 3.10
       CM-010 IRev. July 1, 2007)                                                                                                                               www.courtinfo.ca.gov
                             Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 7 of 13
                                                                                                                                         CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file , along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed . You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services , or money was acquired on credit. A collections case does not include an action seeking the following : (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06)                 Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                           Antitrusl/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer             Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                   Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach-Seller                  Securities Litigation (28)
          arbitration, check this item                         Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contracl/                    Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                         (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                     case type listed above) (41)
Tort                                                Collections (e.g., money owed, open               Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                              Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case-Seller Plaintiff                     Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                          County)
               Wrongful Death                                 Case                                            Confession of Judgment (non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                           cfomestic relations)
          toxic/environmental) (24)                      complex) (18)                                         Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                      Administrative Agency Award
          Medical Malpractice--                          Other Coverage                                            (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                        Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                         Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                                Other Enforcement of Judgment
                                                 Real Property                                                      Case
     Other Pl/PD/WO (23)
          Premises Liability (e.g., slip            Eminent Domain/Inverse                            Miscellaneous Clvll Complaint
                and fall)                                Condemnation (14)                                RICO(27)
          Intentional Bodily Injury/PD/WO           Wrongful Eviction (33)                                Other Complaint (not specified
                (e.g., assault, vandalism)
                                                                                                               above) (42)
                                                    Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                            Declaratory Relief Only
                                                         Writ of Possession of Real Property                   Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure
          Negligent Infliction of                                                                                  harassment)
                                                         Quiet Title
                Emotional Distress                                                                            Mechanics Lien
                                                          Other Real Property (not eminent
          Other Pl/PD/WO                                                                                      Other Commercial Complaint
                                                          domain, landlord/tenant, or
                                                                                                                   Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                 foreclosure)
                                                                                                              Other Civil Complaint
     Business Tori/Unfair Business               Unlawful Detainer
                                                                                                                  (non-tort/non-complex)
        Practice (07)                                Commercial (31)
                                                                                                      Miscellaneous Clvll Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                                drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)                above) (43)
           (13)                                  Judicial Review                                              Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legaQ                           Case Matter                                     Petition for Relief From Late
      Other Non-Pl/PD/WO Tort (35)                       Writ-Other Limited Court Case                             Claim
Employment                                                    Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                              Commissioner Appeals
CM-010 [Rev. July 1. 2007]                                                                                                                 Page 2 of 2
                                                     CIVIL CASE COVER SHEET
              Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 8 of 13
                                                              ORIGINAL
     Todd M. Friedman (216752)
 2
     Law Offices of Todd M. Friedman, P.C.
     21550 W. Oxnard St. #780                                             ELECTRONICALLY
 3   Woodland Hills, CA 91367                                                FILED
     Phone: 323-306-4234                                                  Superior Court of Callfomia,
 4                                                                         County of San Francisco
     Fax: 866-633-0228
 5
     tfriedman@attorneysforconsumers.com                                      05/21/2021
     Attorney for Plaintiff                                               Clerk of the Court
                                                                            BY: ANGELICA SUNGA
 6                                                                                     Deputy Clerk


 7                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
                           FOR THE COUNTY OF SAN FRANCISCO
 8
                                LIMITED JURISDICTION
 9
                                                    ) Case No.
10                                                  )                      CGC-21-592 14
     LAJANEE TURNER,                                ) COMPLAINT FOR VIOLATION
11
                                                    ) OF ROSENTHAL FAIR DEBT
12   Plaintiff,                                     ) COLLECTION PRACTICES ACT AND
                                                    ) FEDERAL FAIR DEBT COLLECTION
13           VS.                                    ) PRACTICES ACT
                                                    )                                                    m
14
      ATIONAL CREDIT ADJUSTERS, LLC, ) (Amount not to exceed $10,000)
                                     )
                                                                                                         -<
15                                                                                                       ""T1
     Defendant.                      )    1. Violation of Rosenthal Fair Debt                            )>
16

17   ---------------- )
                                     )
                                          2.
                                             Collection Practices Act
                                             Violation of Fair Debt Collection                           ><
                                     )       Practices Act
18

19
                                        I. INTRODUCTION
20
             1. This is an action for damages brought by an individual consumer for Defendant's
21
     violations of the Rosenthal Fair Debt Collection Practices Act, Cal Civ Code § 1788, et seq.
22

23
     (hereinafter "RFDCPA") and the Fair Debt Collection Practices Act, 15 U.S .C. § 1692, et seq.

24   (hereinafter "FDCPA"), both of which prohibit debt collectors from engaging in abusive,

25   deceptive, and unfair practices.
26

27

28
                                                II. PARTIES


                                              Complaint - I
             Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 9 of 13




            2.      Plaintiff, Lajanee Turner ("Plaintiff'), is a natural person residing in San
 2
     Francisco county in the state of California, and is a "consumer" as defined by the FDCPA, 15
 3
     U.S.C. § l 692a(3) and is a "debtor" as defined by Cal Civ Code § l 788.2(h).
 4

 5
            3.      At all relevant times herein, Defendant, National Credit Adjusters, LLC,

 6   ("Defendant") was a company engaged, by use of the mails and telephone, in the business of
 7
     collecting a debt from Plaintiff which qualifies as a "debt," as defined by 15 U.S.C. §1692a(5),
 8
     and a "consumer debt," as defined by Cal Civ Code § 1788.2(f). Defendant regularly attempts
 9
     to collect debts alleged to be due another, and therefore is a "debt collector" as defined by the
10

11   FDCPA, 15 U.S .C. §1692a(6), and RFDCPA, Cal Civ Code §1788.2(c).

12                                    III. FACTUAL ALLEGATIONS
13
            4.      At vanous and multiple times prior to the filing of the instant complaint,
14
     including within the one year preceding the filing of this complaint, Defendant contacted
15
     Plaintiff in an attempt to collect an alleged outstanding debt.
16

17          5.      ln or around November 2020, Defendant called Plaintiff in an attempt to collect

18   a debt from Speedy Cash, a payday lender.
19
            6.      Plaintiff informed Defendant that she was a victim of identity theft, and the loan
20
     Defendant was trying to collect was fraudulent.
21

22
            7.      Defendant threatened to put the unpaid loan on Plaintiff's credit report.

23          9.      Defendant's conduct violated the FDCPA and the RFDCPA in multiple ways,
24   including but not limited to :
25
                 a) Falsely representing that information concerning Plaintiff's
26                  failure or alleged failure to pay a consumer debt has been or is
                    about to be referred to a consumer reporting agency (Cal Civ
27
                    Code § 1788. I 3(f));
28




                                                 Complaint - 2
            Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 10 of 13




                   b) Falsely representing the character, amount, or legal status of
                      Plaintiff's debt (15 U.S.C . § 1692e(2)(A));
 2

 3
                   c) Falsely representing to Plaintiff that services were rendered or
 4                    that compensation may be lawfully received by Defendant for
                      collection of Plaintiff's debt (15 U.S .C. § 1692e(2)(B));
 5

 6                 d) Communicating or threating to communicate credit information
 7
                      which is known or which should be known to be false (15 U.S .C.
                      § l 692e(8));
 8

 9                 e) Using false representations and deceptive practices in connection
                      with collection of an alleged debt from Plaintiff (15 U.S.C.
10
                      §1692e(l0)).
11

12           10.      As a result of the above violations of the FDCPA and RFDCP A, Plaintiff
13
     suffered and continues to suffer injury to Plaintiff's feelings, personal humiliation,
14
     embarrassment, mental anguish and emotional distress, and Defendant is liable to Plaintiff for
15
     Plaintiff's actual damages, statutory damages, and costs and attorney ' s fees.
16

17                             COUNT I: VIOLATION OF ROSENTHAL
                             FAIR DEBT COLLECTION PRACTICES ACT
18
            11.       Plaintiff reincorporates by reference all of the preceding paragraphs.
19

20           12.      To the extent that Defendant's actions, counted above, violated the RFDCPA,

21   those actions were done knowingly and willfully
22
                                           PRAYER FOR RELIEF
23
            WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant
24

25
     for the following:

26                    A.      Actual damages;
27                    B.      Statutory damages for willful and negligent violations;
28                    C.      Costs and reasonable attorney ' s fees ,
                      D.      For such other and further relief as may be just and proper.


                                                   Complaint - 3
             Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 11 of 13




                               COUNT II: VI LATION OF FAIR DEBT
 2
                                 COLLECT! N PRACTICES ACT

 3           13.     Plaintiff reincorporates by eference all of the preceding paragraphs.
 4

 5

 6
            WHEREFORE, Plaintiff respec           ly prays that judgment be entered against Defendant
 7

 8
     for the following :

 9                   A.      Actual damages;
10
                     B.      Statutory damages;
11
                     C.      Costs and reasonab e attorney's fees; and,
12
                     D.      For such other and    rther relief as may be just and proper.
13

14                        PLAINTIFF HEREB

15                   Respectfully submitted thi 21 st day of May, 202 I.
16                                           By    7iddM.r~
17                                                  Todd M. Friedman, Esq.
                                                    Law Offices of Todd M. Friedman, P.C.
18                                                  Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

28




                                                  Complaint - 4
•           Case CGC-21-592114
    CA?E NUMBER: 4:21-cv-05271-DMR  Document
                                LAJAN         1 Filed
                                      ~ E TURNER      07/08/21 Page
                                                 VS. NATIONAL       12 ADJUSTERS,
                                                               CREDIT  of 13      LI

                                         NOTICE TO PLAINTIFF

    A Case Management Conference is set for:

                    DATE:        SEP-22-2021
                    TIME:        10:30AM

                    PLACE:       Department 610
                                 400 McAllister Street
                                 San Francisco, CA 94102-3680
    All parties must appear and comply with Local Rule 3.

    CRC 3.725 requires the filing and service of a case management statement form CM-110
    no later than 15 days before the case management conference. However, it would facilitate
    the issuance of a case management order without an appearance           at the case
    management conference if the case management statement is filed and served twenty-five
    days before the case management conference.

    Plaintiff must serve a copy of this notice upon each party to this action with the summons and
    complaint. Proof of service subsequently filed with this court shall so state. This case is
    eligible for electronic filing and service per Local Rule 2.11. For more information,
    please visit the Court's website at www.sfsuperiorcourt.org under Online Services.
    [DEFENDANTS: Attending the Case Management Conference does not take the place
    of filing a written response to the complaint. You must file a written response with the
    court within the time limit required by law. See Summons.]

                     ALTERNATIVE DISPUTE RESOLUTION REQUIREMENTS

      IT IS THE POLICY OF THE SUPERIOR COURT THAT EVERY CIVIL CASE SHOULD PARTICIPATE IN
      MEDIATION, ARBITRATION, NEUTRAL EVALUATION, AN EARLY SETTLEMENT CONFERENCE, OR
      OTHER APPROPRIATE FORM OF ALTERNATIVE DISPUTE RESOLUTION PRIOR TO A TRIAL.


      (SEE LOCAL RULE 4)


    Plaintiff must serve a copy of the Alternative Dispute Resolution (ADR) Information Package
    on each defendant along with the complaint. (CRC 3.221.) The ADR package may be
    accessed at www.sfsuperiorcourt.org/divisions/civil/dispute-resolution or you may request a
    paper copy from the filing clerk. All counsel must discuss ADR with clients and opposing
    counsel and provide clients with a copy of the ADR Information Package prior to filing
    the Case Management Statement.
    Superior Court Alternative Dispute Resolution Administrator
    400 McAllister Street, Room 103-A
    San Francisco, CA 94102
    (415) 551-3869


    See Local Rules 3.3, 6.0 C and 10 B re stipulation to judge pro tern.
                                            Case 4:21-cv-05271-DMR Document 1 Filed 07/08/21 Page 13 of 13



                                    1                              CERTIFICATE OF SERVICE
                                    2         I certify that on July 8, 2021, a copy of the foregoing was filed and served
                                    3   electronically in the ECF system. Notice of this filing will be sent to the parties of
                                    4   record by operation of the Court’s electronic filing system. Parties may access this
                                    5   filing through the Court’s system.
                                    6
                                    7         DATED: July 8, 2021
                                    8                                           GOODMAN LAW FIRM, APC
                                    9                                           By:   /s/ Brett B. Goodman
                                                                                      Brett B. Goodman
                                   10
                                   11
11440 W. Bernardo Ct., Suite 300




                                   12
    GOODMAN LAW FIRM, APC

     San Diego, CA. 92127




                                   13
                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                       CERTIFICATE OF SERVICE
